In a support proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, dated May 6, 1977, which, inter alia, increased the child support payments provided for in a separation agreement dated June 23, 1970. Order modified, on the facts, by deleting from the first decretal paragraph thereof the words: "retroactive as of the date this proceeding was commenced, to wit, February 13, 1976”. As so modified, order affirmed, without costs or disbursements. The modification of the provisions for child support reflects the court’s consideration of the best interests of the children (see Matter of Boden v Boden, 42 NY2d 210). However, the payment of such sums retroactively would constitute a duplicate lump-sum payment of amounts already given to the children directly by the appellant. Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.